Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Amendments filed on August 17th, 2022
This action is made Final.
Applicants added claims 11-20 are pending claims.
Applicants canceled claims 1-10.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 16, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paiz et al., US PG PUB# 2018/0071583 A1 (hereinafter Paiz) in view of Dotan-Cohen et al., US PG PUB# 2019/0205839 A1 (hereinafter Dotan-Cohen).
As for independent claim 1:
Paiz shows a method comprising: 
selecting, by a processing device, a workout for a user based on one or more of a user input or historical data associated with the user;
receiving, from one or more data sources, information associated with one or more of the user or the workout (see workout engine in 0036);
measuring, via a sensor, performance data of the user relating to the workout having the adjusted duration; authenticating a movement of the user by comparing at least a portion of the performance data to a stored image associated with the user; generating, at least one of before, during, or after the workout, one or more recommendations associated with one or more of the workout or the user, (0036, 0042-0044, 0048, 0036-0064, 0070, Paiz shows recommendation engine, recommend workout for the user);
displaying the one or more of the workout of the user (see workout user interface in 0069 and Figures 3-6).
While Paiz shows a workout recommendation system, Paiz does not specifically show receiving, from a mobile device of the user, information relating to a calendar of the user; setting, based on the information relating to the calendar, an adjusted duration of the workout; the one or more recommendations being configured to adjust performance data associated with the workout. In the same field of endeavor, Dotan-Cohen teaches  receiving, from a mobile device of the user, information relating to a calendar of the user; setting, based on the information relating to the calendar, an adjusted duration of the workout  in 0021, 0024, 0048, 0128; the one or more recommendations being configured to adjust performance data associated with the workout in 0018, 0128 and 0129, 0168. In the cited section Dotan-Cohen teaches receiving calendar information from a mobile device, adjust workout based on the calendar data, and recommendations. Both Paiz and Dotan-Cohen teach a workout recommendation system. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Paiz to incorporate the performance optimizer application as taught by Dotan-Cohen, thus optimize performance of the workout for the user (Dotan-Cohen, 0128).
As for dependent claim 15:Paiz – Dotan-Cohen teach the method of claim 11, further comprising recording, by a microphone, one or more sounds produced by the user during the workout (Paiz, 0042, Dotan-Cohen, 0023).
As for dependent claim 16:Paiz – Dotan-Cohen teach te method of claim 11, further comprising generating the workout for the user based at least on one or more selected portions of one or more workouts (Paiz, 0042-0044, 0048, 0036-0070, Dotan-Cohen, 0019).
As for dependent claim 17:Paiz – Dotan-Cohen teach the method of claim 11, wherein the workout comprises a meal plan for the user (Dotan-Cohen, 0019, 0020).
As for dependent claim 18:Paiz – Dotan-Cohen teach the method of claim 11, further comprising collecting, via one or more additional sensors, sensor data associated with the user (Paiz, 0042-0044, 0048).
As for dependent claim 20:Paiz – Dotan-Cohen teach the method of claim 18, wherein the one or more additional sensors comprise at least one accelerometer (Dotan-Cohen, 0043-0044).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paiz et al., US PG PUB# 2018/0071583 A1 (hereinafter Paiz) in view of Dotan-Cohen et al., US PG PUB# 2019/0205839 A1 (hereinafter Dotan-Cohen), and in further view of Hoffman et al., US PG PUB# 2017/0259119 A1 (hereinafter Hoffman).
As for dependent claim 12:
While Paiz and Dotan-Cohen show a workout recommendation system, Paiz and Dotan-Cohen do not specifically show the method of claim 11, wherein the information associated with one or more of the user or the workout provided by the one or more data sources comprises topographical information about a geographical environment of the workout. In the same field of endeavor, Hoffman teaches the method of claim 11, wherein the information associated with one or more of the user or the workout provided by the one or more data sources comprises topographical information about a geographical environment of the workout in 0195. Paiz, Dotan-Cohen, and Hoffman teach system related to a workout. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Paiz and Dotan-Cohen to incorporate the teachings of Hoffman, thus allow the system to display topographical information to the user (Hoffman, 0195).
As for dependent claim 13:Paiz – Dotan-Cohen-Hoffman teach the method of claim 11, wherein the information associated with one or more of the user or the workout provided by the one or more data sources comprises at least one of genetic information of the user or one or more genetic markers of the user (Hoffman 0150 and 0194, see user profile).
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paiz et al., US PG PUB# 2018/0071583 A1 (hereinafter Paiz) in view of Dotan-Cohen et al., US PG PUB# 2019/0205839 A1 (hereinafter Dotan-Cohen) and in further view of Guralnick, US# 9,880,805 B1 (hereinafter Guralnick).
As for dependent claim 14:
While Paiz and Dotan-Cohen show a workout recommendation system, Paiz and Dotan-Cohen do not specifically show the method of claim 11, further comprising: selecting, based on the performance data, an audio file comprising audio associated with the workout; and generating, by an audio processor, the audio associated with the workout. In the same field of endeavor, Guralnick teaches the method of claim 11, further comprising: selecting, based on the performance data, an audio file comprising audio associated with the workout; and generating, by an audio processor, the audio associated with the workout in 1:47-2:7. Paiz, Dotan-Cohen, and Guralnick teach system related to a workout. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Paiz and Dotan-Cohen to incorporate the teachings of Guralnick, thus allow the system to select music to the user’s workout (Guralnick, 1:47-2:7).
As for dependent claim 19:Paiz – Dotan-Cohen-Hoffman teach the method of claim 18, wherein the one or more additional sensors are formed in a wearable garment configured for being worn by the user during the workout (Hoffman, 0152, 0070, see wearable).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 
Claims 11-20 were not presented in the last Office Action. The above shows Paiz in view of Dotan-Cohen shows and suggests all the limitations in independent claim 11. At this time independent claim 11 is not in condition for an allowance.

Although all claims are rejected in the instant office action as noted above, Applicant’s attention is directed to disclosed information appearing in the specification at paragraph [0021, see authenticating user’s movement. Overtime, the system can build an ‘image’ of the user’s movement The measurements include such as force of impact when walking/running...aspect of the user. This image or a ‘fingerprint’…certain user and authentic]. The subject matter therein, if properly amended to incorporate such into independent claim 11 would likely distinguish over the prior art of record as applied in the instant rejection of the claims. Applicant is advised to consider amendment of this matter in response to this office action to advance prosecution of the application.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/David Phantana-angkool/Primary Examiner, Art Unit 2175